Name: Commission Regulation (EEC) No 2546/91 of 26 August 1991 amending Regulation (EEC) No 1582/91 laying down certain detailed rules for the application of Council Regulation (EEC) No 598/91 for the supply of canned beef intended for the people of the Soviet Union
 Type: Regulation
 Subject Matter: foodstuff;  animal product;  cooperation policy;  political geography;  trade policy
 Date Published: nan

 No L 239/528 . 8 . 91 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2546/91 of 26 August 1991 amending Regulation (EEC) No 1582/91 laying down certain detailed rules for the application of Council Regulation (EEC) No 598/91 for the supply of canned beef intended for the people of the Soviet Union THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 598/91 of 5 March 1991 on urgent action for the supply of agricul ­ tural products intended for the people of the Soviet Union ('), and in particular Article 5 (2) thereof, Whereas Commission Regulation (EEC) No 1582/91 of 11 June 1991 (2) lays down precise time limits for the taking-over of quantities of beef from the intervention agency and for the supply of canned beef by the successful tenderers ; whereas the German intervention agency, which holds certain quantities of meat, will not be able to make them available to the operators within the time limits laid down as a result of stock release measures involving major quantities ; whereas the time limits for the taking-over of the meat and the delivery of the canned beef laid down in Articles 2 and 6 of Regula ­ tion (EEC) No 1582/91 should therefore be extended and certain other provisions should be adapted accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee provided for in Article 5 (2) of Regulation (EEC) No 598/91 ; HAS ADOPTED THIS REGULATION : In that case, notwithstanding the general provisions of this Regulation, the rules laid down in paragraphs 2 to 6 shall apply. 2. The successful tenderers shall submit payment applications by 9 October 1991 at the latest to the competent agency. Before such applications are submitted, the successful tenderers shall lodge a payment security with the agency referred to in Article 6 (3), in accordance with Title II of Regulation (EEC) No 2220/85 . The security shall be equal to 110 % of the price tendered by the successful tenderer concerned. 3 . Payment applications shall be accompanied by the following : (a) proof of lodging of a security as referred to in the preceding paragraph . Such proof shall take the form of a document issued by the body providing the security ; (b) an attestation drawn up on completion of the supervision referred to Article 9 (3) ; (c) an attestation by the competent agency to the effect that the products were available at the dead ­ line of 7 October 1991 . 4. As regards payment securities as mentioned in paragraph 2, the principal requirement within the meaning of Article 20 of Regulation (EEC) No 2220/85 shall be delivery free-alongside-ship of the canned beef manufactured and packaged in accord ­ ance with the conditions and specifications laid down in this Regulation . 5 . The payment security shall be released immedi ­ ately when the successful tenderer presents the certifi ­ cate of take-over drawn up in accordance with the model in Annex II and issued by the body specified by the Commission . 6. The delivery security provided for in Article 6 (3) shall be released immediately on presentation of proof of lodging of the payment security referred to in para ­ graph 2 of this Article.' Article 1 The following Article 12a is hereby inserted in Regulation (EEC) No 1582/91 : 'Article 12a 1 . If the time limits of 20 September 1991 for actual delivery and 31 August 1991 for take-over laid down in Articles 2 (c) and 6 ( 1 ) respectively cannot be met for reasons relating to stock release when the products are due to be made available by the German intervention agency, those dates shall be replaced by 7 October and 20 September 1991 respectively. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 67, 14. 3 . 1991 , p. 19 . (2) OJ No L 147, 12. 6. 1991 , p. 20 . No L 239/6 Official Journal of the European Communities 28 . 8 . 91 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 August 1991 . For the Commission Ray MAC SHARRY Member of the Commission